UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4708



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JAMES KENNETH MILLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00029-LHT)


Submitted:    March 31, 2008                 Decided:   April 22, 2008


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Raquel K. Wilson, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, James Kenneth Mills pled

guilty to possession with intent to distribute methamphetamine, in

violation of 21 U.S.C.A. § 841(a)(1) (West 1999 & Supp. 2007).              The

district court sentenced him to 120 months in prison. Mills timely

appealed.

            Mills’ attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether the

district court abused its discretion by denying Mills’ motion to

withdraw his guilty plea.      Counsel states, however, that she has

found no meritorious grounds for appeal.              Mills filed pro se

supplemental    briefs   challenging   the   denial    of    his   motion    to

withdraw his guilty plea, asserting that the district court erred

by denying the motion without a hearing, and arguing that the

district court erred by denying his motion for substitution of

counsel.

            We review the district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.             United States v.
Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).          A defendant does not

have an absolute right to withdraw a guilty plea, even before

sentencing.     United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991).     Rather, the defendant bears the burden of demonstrating

that a “fair and just reason” supports his request to withdraw his

plea.    Id.   In deciding whether to permit a defendant to withdraw

his guilty plea, the district court considers:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or not voluntary, (2)

                                 - 2 -
      whether the defendant has credibly asserted his legal
      innocence, (3) whether there has been a delay between the
      entering of the plea and the filing of the motion,
      (4) whether the defendant has had close assistance of
      competent counsel, (5) whether withdrawal will cause
      prejudice to the government, and (6) whether withdrawal
      will inconvenience the court and waste judicial
      resources.

Id.

           Mills received an adequate Fed. R. Crim. P. 11 hearing,

which creates a strong presumption that his guilty plea was final

and binding.   United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir. 1995). Mills argues, however, that his limited reading skills

inhibited his ability to understand his plea agreement and his

attorney failed to adequately explain the plea agreement and

coached Mills’ answers at the Rule 11 hearing.   Mills’ allegations

are belied by his statements at the plea hearing.    See Blackledge
v. Allison, 431 U.S. 63, 74 (1977) (finding that statements made

during plea hearing “carry a strong presumption of verity”).      We

find that the district court did not abuse its discretion by

determining that Mills failed to present a fair and just reason to

withdraw his guilty plea.*
           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.        We

therefore affirm Mills’ conviction and sentence.         This court

requires that counsel inform Mills, in writing, of the right to

petition the Supreme Court of the United States for further review.



      *
      We have reviewed the claims in Mills’ pro se supplemental
briefs and find them to be without merit.

                               - 3 -
If Mills requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Mills.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -